DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 11-20 are withdrawn from consideration
Claims 1-10 are rejected

Election/Restrictions
Applicant’s election of Group I claims 1-10 in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because in FIG. 3 reference character ‘43’ should be labeled as ’42’ instead, and in FIG. 5 reference character ‘70’ on right side of the screw 18 should be labeled as ‘72’ instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  reference characters 13 and 30 in FIG. 1, reference character 30 in FIG. 2, reference character 30 in FIG. 3, and reference characters 49 and 59 in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities:  Paragraph 4 states “combustor” and instead should state “combustor vessel” throughout to maintain consistency.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraphs 24 and 25 states “combustor” and instead should state “combustor vessel” throughout to maintain consistency.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 26 states “the knife-gate valve 51” and instead should state “the knife-gate valve 50” instead.  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Also, line 1 states “and increasing” and instead should state “and an
Claim 4 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Also, line 3 states “into the combustor…into the combustor as pellets.” and instead should state “into the combustor vessel…into the combustor vessel as pellets.” to maintain consistency.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Also, line 2 states “of the solids component has passed into the combustor and” and instead should state “of the solids component that has passed into the combustor vessel and” for further clarity and to maintain consistency.  Furthermore, line 4 states “signaling the combustor” and instead should state “signaling the combustor vessel” to maintain consistency.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Also, lines 1-2 states “the combustor.” and instead should state “the combustor vessel.” to maintain consistency.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Also, line 2 states “and passes the liquid” and instead should either state “and sends the liquid” or “and provides the liquid” for further clarity.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Line 1 states “The invention of” and instead should state “The system of” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a combustor vessel configured to” on line 6 of claim 1, “wherein the combustor vessel is configured to” on line 13 of claim 1, “a heating element configured to” on line 1 of claim 4, “the sensor configured to” on lines 1-2 of claim 6, and “a graywater treatment system configured to” on lines 1-2 of claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (U.S. 2019/0023598 A1) (hereinafter “Hunt”) in view of Boerger (U.S. 2015/0182879 A1) (hereinafter “Boerger”).




Hunt teaches a system for disposing of blackwater (Examiner’s note:  this claim limitation is merely the material worked upon) (see FIG. 1, an automatically adjustable dewatering system 100) (see FIG. 3, a traditional dewatering system 10) (see paragraphs 2, 33 and 34) comprising:
a first vessel comprising a screw running through the first vessel from a first end to a second end (see FIG. 1, an assembly 106 further including a dewatering drum 124, wherein the drum further includes a screw press/auger 126) (see paragraph 34) (see paragraph 39), the screw surrounded radially by a filter and the first vessel comprising a blackwater inlet adjacent the first end (see FIG. 1, an inlet 112) (see FIG. 1, rotating and static plates 133 and 135 make up a filter screen) (see paragraph 34) (see paragraph 39);
a combustor vessel configured to receive a solids component from the extrusion plate (see FIG. 1, receptacle 114) (see paragraphs 34-35);
wherein a blackwater stream, comprising a liquid component and the solids component (see paragraph 34), is passed through the blackwater inlet into the first vessel, is conveyed by the screw from the first end to the second end, and is pressurized such that the liquid component is forced from the blackwater stream through the filter and the solids component is forced into the combustor vessel (see paragraphs 34-35); and
wherein the combustor vessel is configured to combust the solids component (see paragraphs 34-35).

	Boerger teaches a similar screw system including a closure plate at the solid material outlet, wherein the closure plate includes at least one cutting and/or grating tool for detaching and disintegrating solid material discharged from the solid material plug through the solid material outlet (see Boerger paragraphs 23-26).
	Hunt and Boerger are analogous inventions in the art of teaching a screw press system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Hunt, to include a closure/extrusion plate of Boerger, to further cut the solids into pellets so that it is easier to exit through the solids material outlet (see Boerger paragraphs 23-26).

Regarding Claim 2:
The combination of Hunt in view of Boerger teaches the invention of claim 1, wherein Hunt further teaches the screw comprises a constant pitch (see Hunt FIG. 2, screw/auger 126) (see Hunt paragraphs 34 and 39).

Regarding Claim 3:
The combination of Hunt in view of Boerger teaches the invention of claim 1, wherein Hunt further teaches the screw comprises a decreasing pitch and increasing stem diameter from the first end to the second end (see Hunt FIG. 2, screw/auger 126) (see Hunt paragraphs 34 and 39).

Regarding Claim 4:
The combination of Hunt in view of Boerger teaches the invention of claim 1, wherein Hunt further teaches a heating element configured to heat the blackwater inside the first vessel (see Hunt FIG. 1, an assembly 106 further including a dewatering drum 124, wherein the drum further includes a screw press/auger 126) (see Hunt paragraphs 34 and 39).

Regarding Claim 5:
The combination of Hunt in view of Boerger teaches the invention of claim 1, wherein Boerger further teaches the extrusion plate further comprises a cutting device that slices the solids component as the solids component is forced through the extrusion plate into the combustor such that the solids component is dropped into the combustor as pellets (see Boerger paragraphs 23-26).
	Hunt and Boerger are analogous inventions in the art of teaching a screw press system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Hunt, to include a closure/extrusion plate of Boerger, to further cut the solids into pellets so that it is easier to exit through the solids material outlet (see Boerger paragraphs 23-26).

Regarding Claim 6:
The combination of Hunt in view of Boerger teaches the invention of claim 1, wherein Hunt further teaches a controller and a sensor (see Hunt FIG. 1, sensors 118a-

Regarding Claim 7:
The combination of Hunt in view of Boerger teaches the invention of claim 6, wherein Hunt further teaches the sensor comprises a weight sensor under the combustor (see Hunt paragraphs 35-39, 41, and 43).

Regarding Claim 8:
The combination of Hunt in view of Boerger teaches the invention of claim 6, wherein Hunt further teaches the sensor comprises a first flow meter that measures a blackwater flow rate into the first vessel (see Hunt paragraphs 35-39, 41, and 43).

Regarding Claim 9:
The combination of Hunt in view of Boerger teaches the invention of claim 8, wherein Hunt further teaches a second flow meter that measures a liquid component flow rate out of the first vessel and passes the liquid component flow rate to the controller (see Hunt paragraphs 35-39, 41, and 43).


Regarding Claim 10:

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/AKASH K VARMA/Primary Examiner, Art Unit 1773